SHARPE, J.
— By force of tbe statute gambling contracts are void, and it lias been held that invalidity follows tbe contract into tbe bands.of .a. bona fide\ bolder for value. — Hawley v. Bibb, 69 Alá. 52.
In respect of tbeir use as. authorized by statuté in tbe disposition of property warehouse receipts are not contracts. • By tbe statute unless stamped “not negotiable,” they “may be transferred by tbe indorsement thereof, and any person to whom tbe same is transferred must be deemed and taken to be tbe owner of tbe things or property therein specified so far as to give validity to any pledge, lien or transfer made or created by such person.” — Code, § 4222. In such use tbe receipts, do not represent money or value, but are tbe.representatives of property, symbolizing its delivery into tbe possession of tbe assignee, investing him with such rights.as it is tbe intention of tbe parties to pass in tbe property itself.—Commercial Bank of Selma v. Hurt, 99 Ala. 130.
.The agreed statement of facts shows that tbe warehouse receipts for tbe cotton -in suit was transferred by the claimant Danforth to Grey in payment, of a gambling debt, that thereafter Grey sold and transferred it without further. indorsement to the • plaintiff, and that tbe receipt “bad on it only .the indorsement of Danforth.” The .facts do not otherwise show-the form of tbe-indorsement, but since an indorsement is.made by wonting tbe transferror’s name only tbe statement that the receipt bad on it only the indorsement of Danforth is equivalent to tbe statement that tbe indorsement was in blank. As in tbe case of other instruments which may be transferred, by indorsement, such blank indorsement carried wdtb it authority to tbe plaintiff to complete tbe form of transfer to herself, and no further indorsement by Gray or Danforth wras necessary. ...
Tbe facts further .show that tbe plaintiff bought for value and, witbput. notice that ■ Grey’s, requisition rested upon a gambling consideration.. The transfer to her' under. tbe claimant’s indorsement was precisely of tbe character to which the statute in terms, gives validity. *109It was not the transfer of a void contract, but a transfer to the plaintiff of the cotton specified'in the receipt. The purchase having been induced by the claimant’s indorsement, he is estopped to assert as against the plaintiff the claim which under the statute he might have assertéd against Grey.
The judgment of the circuit court will be affirmed;